DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020, 10/08/2020, 01/10/2022, and 04/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruetter et al. (US PGPub 2002/0060951, hereinafter Gruetter) in view of Lebas et al. (US 8539761, hereinafter Lebas).
Regarding claim 1, Gruetter discloses a contacting device subassembly for the countercurrent contacting of a solid and liquid phase or a liquid and vapor phase, said contacting device subassembly comprising:
a first grid formed of a first set of spaced-apart and parallel-extending deflector blades (figure 2, strips 7 and 8’);
a second grid formed of a second set of spaced-apart and parallel-extending deflector blades (strips 7’ and 8) that are interleaved with and cross the first set of deflector blades at a preselected angle, the deflector blades in the first and second sets each having opposed ends and side edges (see figures 2 and 5); and
a transverse strip formed by uncut portions of the side edges of adjacent ones of the deflector blades and located either where the deflector blades cross or adjacent each of the opposed ends (transverse segments 2).
Gruetter is silent to apertures in the blades as recited.  Lebas teaches a flow mixing device including deflector blades (figure 2) having apertures (figure 4, deflectors 50) and directional tabs (first and second deflectors 66 and 68; see also figures 6 and 7) associated with the apertures.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 2, Gruetter discloses the transverse strip (figure 5, transverse segments 2) being located adjacent each of the opposed ends of the deflector blades (strips 7, 7’, 8, and 8’) and wherein the side edges of the deflector blades include cut portions that extend between the uncut portions to allow the deflector blades to be bent into their interleaved and crossing arrangement (as seen based on formation in figures 1-3).
Regarding claim 3, Gruetter discloses each of the deflector blades includes a central crossing segment and end segments that are connected to opposed ends of the central crossing segment by reverse bends (figures 2 and 5, bridges 9 and 9a).
Regarding claim 4, Gruetter discloses reverse bends formed of two spaced-apart bends with a planar segment positioned between the bends (figures 2 and 5, bridges 9 and 9a).
Regarding claim 5, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach the tabs having an uncut edge connecting them to the deflector blades (see figures 4, 6, and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 6, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach tabs in at least a partially covering relationship with the apertures (see figures 4, 6, and 7).  With regard to the limitation of welding the tabs to the blades, this is deemed to be a product-by-process limitation.  Thus, this limitation is only limited to the structure implied by the steps, i.e. the attachment of the tabs to the blades.  See MPEP 2113.  As can be seen in Lebas, the tabs are attached to the blades, and thus the limitation is met.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 7, Gruetter is silent to the tabs.  Lebas is relied upon, as above, to teach the tabs, and further to teach multiple ones of the tabs associated with each aperture (see figures 6 and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 8, Gruetter is silent to the tabs.  Lebas is relied upon, as above, to teach the tabs, and further to teach tabs extending at an angle in the range of 5 to 65 degrees relative to the plane of the deflector blades (column 5, lines 61-63).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 9, Gruetter discloses transverse strip (figure 5, transverse segments 2) being located where the deflector blades cross (see figure 5) and the side edges of the deflector blades include cut portions that extend from the uncut portions to the opposite ends of the deflector blades, the deflector blades in the second grid each having a bent portion that places segments of the deflector blade on opposite sides of the uncut portion in offset planes (see figures 5 and 8) and including;
a third grid (figure 7, multiple grids can be seen) formed of a third set of spaced-apart and parallel-extending deflector blades (similar to the first set, but in a different grid of figure 7); and
a fourth grid formed of a fourth set of spaced apart and parallel-extending deflector blades (similar to second set, but in a different grid of figure 7) that are interleaved with and cross the third set of deflector blades at a preselected angle, adjacent ones of the interleaved deflector blades in the third and fourth sets each having opposite ends and side edges (see figure 5), the side edges having uncut portions that join the adjacent ones of the interleaved deflector blades along a transverse strip where the deflector blades cross and cut portions that extend from the uncut portions to the opposite ends of the deflector blades (see figures 5 and 8), the deflector blades in the fourth grid each having a bent portion that places segments of the deflector blade on opposite sides of the uncut portion in offset planes (see figure 5),
wherein one of the ends in at least some of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend that aligns the first and second grids of deflector blades with the third and fourth grids of deflector blades (see figure 5).
Regarding claim 10, Gruetter discloses the offset planes of the segments of the deflector blades in the second set being parallel to each other and the offset planes of the segments of the deflector blades in the fourth set being parallel to each other (see figure 8).
Regarding claim 11, Gruetter discloses one of the ends in each of the deflector blades in the second set being spaced apart from and aligned with one of the ends in each of the deflector blades in the fourth set (see figure 8).
Regarding claim 12, Gruetter discloses the first, second, third and fourth grids have a least one side shaped to conform to a curved longitudinal plane (see curved edges in figure 5).
Regarding claim 13, Gruetter discloses each of the deflector blades in the first, second, third and fourth sets is planar (see figure 8).
Regarding claim 14, Gruetter discloses the cut portions of the side edges joining the adjacent ones of the deflector blades in the first, second, third and fourth sets are each linear (see cut edges in figures 2, 7, and 8).
Regarding claim 15, Gruetter discloses the first and second grids cross at an included angle within the range of 45 to 135 degrees and the third and fourth grids cross at an included angled within the range of 45 to 135 degrees (see angles between blades in figure 8).
Regarding claim 16, Gruetter discloses said one of the ends of each of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend (see figure 5).
Regarding claim 17, see rejections of claims 1, 9-12, and 15.
Regarding claim 18, see the rejection of claim 16.

Allowable Subject Matter
Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 19 and 20 are deemed to contain allowable subject matter because the prior art does not reasonably disclose, teach, or suggest the joining of blades as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774